                                                                                             5/19/2021


 John J. Skinner, Jr.                                                            direct: 917-674-2612
 Founding Member                                                                 jskinner@jskinnerlaw.com




                                                                                  May 19, 2021

ELECTRONICALLY FILED (VIA ECF)
Chambers of Robert W. Lehrburger
United States Magistrate Judge
United States District Court
Southern District of New York
500 Pearl Street, Room 1960
New York, N.Y. 10007


           Re:          REQUEST FOR CLARIFICATION OF ORDER (Dkt. No. 11)
                        Big Mozz, Inc. v. Big Stick Willy’s
                        Civil Action No. 1:21-cv-3336 (PGG)(RWL)


Dear Magistrate Judge Lehrburger,

        His Honor entered an Order (Dkt. No. 11), dated May 14th, 2021, in the above-captioned
civil action on which we are respectfully seeking some clarification.

      The Order was entered in response to Defendant Big Stick Willy’s filing of a Motion to
Dismiss under Fed. R. Civ. Pro. 12(b) (Dkt. No. 9).

        While the Order notes the deficiency that no appearance has been properly made by/for
Defendant and orders Defendant to have counsel make such appearance on or prior to June 7th,
2021 (or be subject to a default judgement), the Order does not clearly state the disposition
and/or status of the Motion itself and/or further whether, despite the deficiency, Plaintiff is
nevertheless required to submit responsive papers pursuant to S.D.N.Y. Local Rule 6.1(b)(2).

        As such, Counsel for Plaintiff hereby respectfully seeks clarification on how the Court is
treating the Motion - that is, whether the Motion due to the deficiency is considered as having
not been filed (essentially striking the motion), is postponing a decision if/until counsel for
Defendant appears (or otherwise), or has denied the Motion.
Chambers of Robert W. Lehrburger
United States Magistrate Judge
United States District Court
Southern District of New York
500 Pearl Street, Room 1960
New York, N.Y. 10007
May 19, 2021
Page 2


        Pursuant to his Honor’s Individual Rules of Practice, Section I. A. 1., Counsel for
Plaintiff is today both e-mailing and mailing a copy of this Letter to Defendant. Proof of Service
shall be separately filed via ECF.

                                             Sincerely,

                                             LAW OFFICES OF JOHN J. SKINNER, JR.




                                     By:
                                             John J. Skinner, Jr.
                                             Founding Member

                                             1740 Broadway, 15th Floor
                                             New York, New York 10019
                                             TEL: (917)674-2612
                                             jskinner@jskinnerlaw.com

                                             ATTORNEYS FOR PLAINTIFF
                                             BIG MOZZ, INC.


cc (via first-class mail & e-mail):
Big Stick Willy’s
c/o Mr. William Reynolds          The purported motion to dismiss is currently considered a
185 Loisaida Avenue               nullity as counsel has not appeared on behalf of the
New York, N.Y. 10009              corporate defendant. Plaintiff need not respond to the
                                  purported motion.
will@bigstickwillys.com
                                Plaintiff's counsel is directed to serve a copy of this order on
                                defendant using the above contact information and file proof
                                of service on the docket.




                                                  5/19/2021
